Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-16-00666-CV

                                   IN RE Trudy Jane Schuetze SUNDIN

                                             Original Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 2, 2016

PETITION FOR WRIT OF INJUNCTION DENIED

           On October 12, 2016, Relator filed a petition for writ of injunction, alternative motion for

emergency relief and motion to consolidate. The court has considered Relator’s petition and is of

the opinion that Relator is not entitled to the relief sought. Accordingly, the petition for writ of

injunction is denied. See TEX. R. APP. P. 52.8(a).


                                                          PER CURIAM




1
  This proceeding arises out of Cause No. 16-048-PR, styled In the Estate of Jack C. Gilbert, Jr., Deceased, pending
in the County Court at Law, Kendall County, Texas, the Honorable Stephen B. Ables presiding.